UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4388


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARK BASS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-cr-00424-FL-1)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Bass pled guilty to manufacturing child pornography, in violation of 18 U.S.C.

§ 2251(a) (2012), and the district court sentenced him to 326 months’ imprisonment to be

followed by a lifetime term of supervised release. On appeal, Bass argues that the district

court erred when it ordered, as special conditions of supervised release, that Bass submit

to a psychosexual evaluation and physiological testing. According to Bass, the evaluations

are an unnecessary deprivation of liberty and are not supported by the district court’s

findings. We affirm.

       “District courts are afforded broad latitude to impose conditions on supervised

release, which we review for abuse of discretion only.” United States v. Douglas, 850 F.3d
660, 663 (4th Cir. 2017) (internal quotation marks omitted). “The sentencing court may

impose any condition reasonably related to . . . the nature and circumstances of the offense

and the history and characteristics of the defendant, protecting the public from further

crimes, and providing the defendant with needed medical care or other correctional

treatment[.]” United States v. Armel, 585 F.3d 182, 186 (4th Cir. 2009) (internal citations,

quotation marks, and alterations omitted). However, the conditions imposed must involve

“no greater deprivation of liberty than is reasonably necessary” to achieve the sentencing

goals and must be consistent with Sentencing Commission policy statements. 18 U.S.C.

§ 3583(d)(2)-(3) (2012). The district court must also “demonstrate that it considered the

parties’ arguments and had a reasoned basis for exercising its own legal decisionmaking

authority.” United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (internal quotation

marks and brackets omitted).

                                             2
       We conclude that, here, the district court adequately explained that Bass’ sentence,

including the special conditions of supervised release, was based on the need for

deterrence, the protection of the public, and Bass’ need for treatment. See Douglas, 850
F.3d at 666-67 (finding it “well within” court’s discretion to impose sex-offender

evaluation where it was reasonably related to offense, history and characteristics of

defendant, protection of public, and defendant’s need for treatment). Considering Bass’

extensive history of sexually abusing young, vulnerable family members, we find that the

psychosexual evaluation and physiological testing are not an unnecessary deprivation of

liberty and that the district court did not abuse its discretion when it imposed these

conditions of Bass’ supervised release.

       We therefore affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3